EXHIBIT 10.1
EPLUS INC. INDEMNIFICATION AGREEMENT


This Indemnification Agreement ("this Agreement"), dated as of
_________________, 20[____], is made by and between ePlus inc., a Delaware
corporation (the "Corporation"), and [NAME], member of the Board of Directors of
the Corporation ("Indemnitee").


RECITALS


A. Indemnitee is assuming the position of a director of the Corporation, and the
Corporation wishes Indemnitee to continue in such capacity;


B. The Corporation and Indemnitee recognize that the present state of the law is
too uncertain to provide the Corporation's directors and officers with adequate
and reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they may become personally exposed as a result of
performing their duties for the Corporation;


C. The Certificate of Incorporation (the "Articles") and the Bylaws (the
"Bylaws") of the Corporation each provide that the Corporation shall indemnify,
to the fullest extent permitted by law, certain persons, including directors and
officers of the Corporation, against specified expenses and losses arising out
of certain threatened, pending or completed actions, suits or proceedings;


D. Section 145 of the General Corporation Law of the state of Delaware (the
"Delaware General Corporation Law") expressly recognizes that the
indemnification provided by Section 145 shall not be deemed exclusive of any
other rights to which those seeking indemnification or advancement of expenses
may be entitled under any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise, both as to action in an official capacity
and as to action in another capacity while holding such office;


E. The Board of Directors of the Corporation has concluded that, to retain and
attract talented and experienced individuals to serve as directors and officers
of the Corporation and to encourage such individuals to take the business risks
necessary for the success of the Corporation, it is necessary for the
Corporation to contractually indemnify them, and to assume for itself liability
for expenses and damages in connection with claims against them in connection
with their service to the Corporation, and has further concluded that the
failure to provide such contractual indemnification could result in great harm
to the Corporation and its stockholders.


NOW, THEREFORE, the Corporation and Indemnitee agree as follows:


1. Definitions.


(a) "Expenses" means, for the purposes of this Agreement, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
any fees and disbursements of Indemnitee's counsel, accountants and other
experts and other out-of-pocket costs) actually and reasonably incurred by
Indemnitee in connection with the investigation, preparation, defense or appeal
of a Proceeding; provided, however, that Expenses shall not include judgments,
fines, penalties or amounts paid in settlement of a Proceeding unless such
matters may be indemnified under applicable provisions of the Delaware General
Corporation Law.


(b) "Proceeding" means, for the purposes of this Agreement, any threatened,
pending or completed action, suit or proceeding whether civil, criminal,
administrative or investigative (including actions, suits or proceedings brought
by or in the right of the Corporation) in which Indemnitee may be or may have
been involved as a party or otherwise, by reason of the fact that Indemnitee is
or was a director or officer of the Corporation, by reason of any action taken
by him or of any inaction on his part while acting as such director or officer,
whether or not he is serving in such capacity at the time any liability or
expense is incurred for which indemnification or reimbursement can be provided
under this Agreement.


2. Indemnification.


(a) Third Party Proceedings. To the fullest extent permitted by law, the
Corporation shall indemnify Indemnitee against Expenses and liabilities of any
type whatsoever (including, but not limited to, judgments, fines, penalties, and
amounts paid in settlement (if the settlement is approved in advance by the
Corporation)) actually and reasonably incurred by Indemnitee in connection with
a Proceeding (other than a Proceeding by or in the right of the Corporation) if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in, or not opposed to, the best interests of the Corporation, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
Indemnitee's conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner that Indemnitee reasonably believed to be
in, or not opposed to, the best interests of the Corporation, or, with respect
to any criminal Proceeding, had reasonable cause to believe that Indemnitee's
conduct was unlawful. Notwithstanding the foregoing, no indemnification shall be
made in any criminal proceeding where Indemnitee has been adjudged guilty unless
a disinterested majority of the directors determines that Indemnitee did not
receive, participate in or share in any pecuniary benefit to the detriment of
the Corporation and, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for Expenses or liabilities.


(b) Proceedings by or in the Right of the Corporation. To the fullest extent
permitted by law, the Corporation shall indemnify Indemnitee against Expenses
actually and reasonably incurred by Indemnitee in connection with the defense or
settlement of a Proceeding by or in the right of the Corporation to procure a
judgment in its favor if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Corporation. Notwithstanding the foregoing, no indemnification shall be
made in respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged to be liable to the Corporation in the performance of Indemnitee's
duty to the Corporation unless and only to the extent that the court in which
such Proceeding is or was pending shall determine upon application that, in view
of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for Expenses and then only to the extent that the court
shall determine.


(c) Scope. Notwithstanding any other provision of this Agreement other than
Sections 3 and 13, the Corporation shall indemnify Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by other provisions of this Agreement, the Articles, the
Bylaws or statute.


3. Limitations on Indemnification. Any other provision herein to the contrary
notwithstanding, the Corporation shall not be obligated pursuant to the terms of
this Agreement:


(a) Excluded Acts. To indemnify Indemnitee for any acts or omissions or
transactions from which a director may not be relieved of liability under
Section 102(b)(7) of the Delaware General Corporation Law; or


(b) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the Delaware General Corporation Law, but such indemnification or
advancement of Expenses may be provided by the Corporation in specific cases if
a majority of the disinterested directors has approved the initiation or
bringing of such suit; or


(c) Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous; or


(d) Insured Claims. To indemnify Indemnitee for Expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines or penalties,
and amounts paid in settlement) which have been paid directly to or on behalf of
Indemnitee by an insurance carrier under a policy of directors' and officers'
liability insurance maintained by the Corporation or any other policy of
insurance maintained by the Corporation or Indemnitee; or


(e) Claims Under Section 16(b). To indemnify Indemnitee for Expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.


(f)  Claims under Sarbanes-Oxley Act of 2002.  To indemnify or advance funds to
Indemnitee for Indemnitee's reimbursement to the Corporation of any bonus or
other incentive-based or equity-based compensation previously received by
Indemnitee or payment of any profits realized by Indemnitee from the sale of
securities of the Corporation, as required in each case under the Exchange Act
(including any such reimbursements under Section 304 of the Sarbanes-Oxley Act
of 2002 in connection with an accounting restatement of the Corporation or the
payment to the Corporation of profits arising from the purchase or sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act).


4. Determination of Right to Indemnification. Upon receipt of a written claim
addressed to the Board of Directors for indemnification pursuant to Section 2 of
this Agreement, the Corporation shall determine by any of the methods set forth
in Section 145(d) of the Delaware General Corporation Law whether Indemnitee has
met the applicable standards of conduct that make it permissible under
applicable law to indemnify Indemnitee. If a claim under Section 2 of this
Agreement is not paid by the Corporation after such written claim has been
received by the Corporation, Indemnitee may at any time bring suit against the
Corporation to recover the unpaid amount of the claim and, unless such action is
dismissed by the court as frivolous or brought in bad faith, Indemnitee shall be
entitled to be paid also the expense of prosecuting such claim. Neither the
failure of the Corporation (including its Board of Directors, independent legal
counsel, or its stockholders) to make a determination prior to the commencement
of such action that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct under applicable
law, nor an actual determination by the Corporation (including its Board of
Directors, independent legal counsel or its stockholders) that Indemnitee has
not met such applicable standard of conduct, shall create a presumption that
Indemnitee has not met the applicable standard of conduct. The court in which
such action is brought shall determine whether Indemnitee or the Corporation
shall have the burden of proof concerning whether Indemnitee has or has not met
the applicable standard of conduct.


5. Advancement and Repayment of Expenses. The Expenses incurred by Indemnitee in
defending and investigating any Proceeding shall be paid by the Corporation
prior to the final disposition of such Proceeding within thirty days after
receiving from Indemnitee copies of invoices presented to Indemnitee for such
Expenses and an undertaking by or on behalf of Indemnitee to the Corporation to
repay such amount to the extent it is ultimately determined that Indemnitee is
not entitled to indemnification. In determining whether or not to make an
advance hereunder, the ability of Indemnitee to repay shall not be a factor. 
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee's ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Corporation to
support the advances claimed.Notwithstanding the foregoing, in a proceeding
brought by the Corporation directly, in its own right (as distinguished from an
action brought derivatively or by any receiver or trustee), the Corporation
shall not be required to make the advances called for hereby if a majority of
the disinterested directors determine that it does not appear that Indemnitee
has met the standards of conduct that made it permissible under applicable law
to indemnify Indemnitee and that the advancement of Expenses would not be in the
best interests of the Corporation and its stockholders.


6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification or advancement by the Corporation of some or a
portion of any Expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, penalties, and amounts paid in settlement)
incurred by him in the investigation, defense, settlement or appeal of a
Proceeding, but is not entitled to indemnification or advancement of the total
amount thereof, the Corporation shall nevertheless indemnify or pay advancements
to Indemnitee for the portion of such Expenses or liabilities to which
Indemnitee is entitled.


7. Notice to Corporation by Indemnitee. Indemnitee shall notify the Corporation
in writing of any matter with respect to which Indemnitee intends to seek
indemnification hereunder as soon as reasonably practicable following the
receipt by Indemnitee of written notice thereof; provided that any delay in so
notifying Corporation shall not constitute a waiver by Indemnitee of his rights
hereunder. The written notification to the Corporation shall be addressed to the
Board of Directors and shall include a description of the nature of the
Proceeding and the facts underlying the Proceeding and be accompanied by copies
of any documents filed with the court, if any, in which the Proceeding is
pending. In addition, Indemnitee shall give the Corporation such information and
cooperation as it may reasonably require and as shall be within Indemnitee's
power.


8. Defense of Claim. In the event that the Corporation shall be obligated under
Section 5 hereof to pay the Expenses of any Proceeding against Indemnitee, the
Corporation, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Corporation, the Corporation
will not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding;
provided that (i) Indemnitee shall have the right to employ his own counsel in
any such Proceeding at Indemnitee's expense, and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Corporation, or (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Corporation and Indemnitee in the conduct of such defense
or (C) the Corporation shall not, in fact, have employed counsel to assume the
defense of such Proceeding, then the fees and expenses of Indemnitee's counsel
shall be paid by the Corporation.


9. Attorneys' Fees. If any legal action is necessary to enforce the terms of
this Agreement, the prevailing party shall be entitled to recover, in addition
to other amounts to which the prevailing party may be entitled, actual
attorneys' fees and court costs as may be awarded by the court.


10. Continuation of Obligations. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director of the Corporation, and shall continue thereafter so long as Indemnitee
shall be subject to any possible Proceeding by reason of the fact that
Indemnitee served in any capacity referred to herein.


11. Successors and Assigns. This Agreement establishes contract rights that
shall be binding upon, and shall inure to the benefit of, the successors,
assigns, heirs and legal representatives of the parties hereto.


12. Non-exclusivity. (a) The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed to be exclusive of any
other rights that Indemnitee may have under any provision of law, the
Corporation's Certificate of Incorporation or Bylaws, the vote of the
Corporation's stockholders or disinterested directors, other agreements or
otherwise, both as to action in his official capacity and action in another
capacity while occupying his position as a director of the Corporation. (b) In
the event of any changes, after the date of this Agreement, in any applicable
law, statute, or rule that expand the right of a Delaware corporation to
indemnify its directors and officers, Indemnitee's rights and the Corporation's
obligations under this Agreement shall be expanded to the fullest extent
permitted by such changes. In the event of any changes in any applicable law,
statute or rule, that narrow the right of a Delaware corporation to indemnify a
director and officer, such changes, to the extent not otherwise required by such
law, statute or rule to be applied to this Agreement, shall have no effect on
this Agreement or the parties' rights and obligations hereunder.


13. Effectiveness of Agreement. This Agreement shall be effective as of the date
set forth on the first page and may apply to acts or omissions of Indemnitee
that occurred prior to such date if Indemnitee was a director of the Corporation
at the time such act or omission occurred.


14. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Corporation to do or fail to do any act in violation
of applicable law. The Corporation's inability, pursuant to court order, to
perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 14. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Corporation shall
nevertheless indemnify Indemnitee to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.


15. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware without regard to its rules
pertaining to conflicts of laws. To the extent permitted by applicable law, the
parties hereby waive any provisions of law that render any provision of this
Agreement unenforceable in any respect.


16. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressed, on the date of such receipt, or
(ii) if delivered by e-mail or facsimile transmission to the recipient followed
by a copy sent by mail on the same date as the e-mail or facsimile transmission,
on the date of receipt of such e-mail or facsimile transmission, or (iii) if
mailed by certified or registered mail with postage prepaid, on the third
business day after the mailing date. Addresses for notice to either party are as
shown on the signature page of this Agreement, or as subsequently modified by
written notice.


17. Mutual Acknowledgment. Both the Corporation and Indemnitee acknowledge that
in certain instances, federal law or applicable public policy may prohibit the
Corporation from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Corporation has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Corporation's right under
public policy to indemnify Indemnitee.


18. Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original.


19. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.


EPLUS INC., a Delaware corporation


By:
         
Name:
         
Title:
         
Date:
   



13595 Dulles Technology Drive
Herndon, VA  20171-3413




Director:
 
Name:
       
Signature:
         
Date:
   


